IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30578
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ZAIRE HUMPHREY,

                                         Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 95-CR-315-E
                         - - - - - - - - - -
                          November 25, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Zaire Humphrey appeals from his conviction for distribution

of cocaine, in violation of 21 U.S.C. § 841(a)(1).     Our review of

the record and the arguments and authorities convince us that no

reversible error was committed.   Humphrey’s entrapment claim is

without merit because a reasonable jury could find, beyond a

reasonable doubt, that he was disposed to commit the criminal act

prior to first being approached by Government agents.     See United

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-30578
                              - 2 -

States v. Sandoval, 20 F.3d 134, 137 (5th Cir. 1994).   Nor has

Humphrey shown that his Sixth Amendment right to confront the

Government’s witnesses was violated.   See United States v. Pace,

10 F.3d 1106, 1113 (5th Cir. 1993), cert. denied, 114 S. Ct. 2180

(1994).

     AFFIRMED.